DOOLIN, Chief Justice,
concurring in part; dissenting in part, with whom HAR-GRAVE, V.C.J., and LAVENDER, J., join.
A majority of the Court in Part I of the opinion correctly recognizes that the drawing of school district boundaries is statutory, not equitable, and that a court may not redraw school district boundaries based on equitable considerations. In Part II of the opinion, however, the Court, in its rush to do equity overlooks our previous finding that student transfers are also statutory1 under 70 O.S.1981, § 8-102,2 and no transfer may be granted if the statutory grounds are not satisfied.3 By extending the Burdick 4 doctrine to the facts of this case, the Court does indirectly what it cannot do directly, and leaves school transfer statutes in limbo.
We found in Burdick that the de facto status of children enrolled in the wrong school district proves no basis per se for their continued attendance in a school in which they are not legally qualified for enrollment. Their enrollment must be coupled with the parents’ honest belief, kindled and acquiesced in by officials of both school districts, that they live in the district in which their children have mistakenly been enrolled. Further, the children must *482have attended the wrong schools for a considerable period of time without objection from either school district.5 Only when all these factors, viewed in combination, are satisfied will the student’s de facto status overcome the general aim of the law to place students in the schools of the district in which they reside.6
In Burdick the parents detrimentally relied on the affirmative misrepresentations of both the Mid-Del and District 1-89 officials that the homes they were purchasing were in the Mid-Del school district. Such was not the case here. An attempted swap of the two parcels of land in July of 1980 between the Mid-Del and 1-89 districts occurred before the first home was sold to any of the parents here and before any of the children residing in these homes were enrolled in the Mid-Del schools. The 1-89 officials expressly told the Mid-Del district and the developer that the land was platted in the 1-89 District. No misrepresentations were made by 1-89 to any of these parents. If the parents were misled, the record is clear it was by Mid-Del and Gary Spencer. It is true that 1-89 did not object to these children being enrolled in the Mid-Del Schools from August of 1980 until September of 1983, but that does not mean 1-89 acquiesced in the illegal student enrollment — 1-89 simply did not know of the enrollment until, quite by accident, they were notified by the Mid-Del Superintendent. Thereupon 1-89 promptly lodged a protest and notified the parents that their children would be required to enroll in the 1-89 schools for the next school year. Therefore, the Burdick requirements that both school districts mislead the parents, that the parents rely on the misrepresentations of both school districts, and that the school district in which the children should have been enrolled acquiesce in the arrangement, have not been met.
Under today’s ruling, a school district now has the affirmative duty of sending fence riders out daily to see if any adjoining school district has cut the wire and rustled their students. To do otherwise raises the possibility that estoppel and lach-es can be applied against the school district. No longer can a school district rely on the good faith of the adjoining district to refrain from invasion of its territory. Furthermore, 1-89 was prepared to compromise on this controversy at trial by permitting transfer of the affected students, but the parents and Mid-Del rejected this compromise. Such an offer of compromise by the 1-89 officials at trial cannot after the fact, be evidence creating estoppel and laches. We should not now effect that compromise by creating a precedent which turns the transfer statutes into complete shambles. I, therefore, dissent.

. Board of Education of Independent School District No. 48 of Hughes County v. Rives, supra, Note 10 of the majority opinion, at 336.


. 70 O.S.1981, § 8-102, supra, note 11 of the majority opinion.


. Hughes County, supra, Note 1, at 337.


. Burdick v. Independent School District, supra, Note 9 of the majority opinion.


. Id. at 53.


. Id at 53-54.